Citation Nr: 1336337	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  08-37 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased compensable rating for the service-connected bilateral eye injury. 

2.  Entitlement to service connection for claimed hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served in active duty from June 1967 to June 1969.  He was awarded a Combat Infantryman's Badge, Purple Heart, and Vietnam Service Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO dated in February 2008 and September 2008 

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

When this case was previously before the Board in January 2011, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for an increased compensable rating for the service-connected bilateral eye injury and service connection for claimed hypertension. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met with respect to the appeal for an increased compensable rating for the service-connected bilateral eye injury and service connection for claimed hypertension.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In August 2013, the Veteran submitted a written statement that he wished to withdraw his appeal of the claims for an increased compensable rating for the service-connected bilateral eye injury and service connection for hypertension.  

The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal.  Thus, with respect to these claims, there are no remaining allegations of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review this appeal.  


ORDER

The appeal of the claim for an increased compensable rating for the service-connected bilateral eye injury is dismissed.

The appeal of the claim of service connection for hypertension is dismissed.



____________________________________________
STEPHEN L.WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


